Per curiam.
After a hearing the Special Master and the State Disciplinary Board found the respondent in File No. 58 in violation of Standard 44 of Rule 4-102 of the State Bar of Georgia in that he had wilfully abandoned a legal matter entrusted to him.
In File No. 35 the respondent was found to be in violation of Standard 4 of Rule 4-102 in "that upon dismissal of the action he took absolutely no measures to notify his client that the dismissal had occurred,” and that he was also in violation of Standard 44 of Rule 4-102.
The State Disciplinary Board recommended in both instances that the respondent be given a public reprimand. The respondent has not filed any exceptions in this court to this recommendation.
After a review of the record we adopt the recommendation of the State Disciplinary Board. The Chairman of that Board is authorized and directed to prepare a public reprimand to be read in *137open court by a judge of the superior court in the county of respondent’s residence and in respondent’s presence, pursuant to Rule 4-220 (a) of the State Bar of Georgia.
Decided July 2, 1980.
Omer W. Franklin, Jr., General Counsel State Bar, Victor Alexander, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
Arnold W. Wright, Jr., Kenneth O. Nix, for Bronson.

All the Justices concur.